 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00246-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           AND ORDER
14   ISAIAS HERRERA-ORTIZ &                             DATE: March 23, 2020
     LUCAS LARA PORTILLO,                               TIME: 1:00 p.m.
15                                                      COURT: Hon. Barbara A. McAuliffe
                                 Defendants.
16

17

18          This case was set for a status conference on March 23, 2020. On March 17, 2020, this Court

19 issued General Order 611, which suspends all jury trials in the Eastern District of California scheduled

20 to commence before May 1, 2020. This General Order was entered to address public health concerns
21 related to COVID-19.

22          Although the General Order addresses the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 orally or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.
10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                              STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

26 through their counsels of record, hereby stipulate as follows.
27          1.      By previous order, this matter was set for status on March 23, 2020.

28          2.      By this stipulation, defendants now move to continue the status conference until June 22,

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 2020, and to exclude time between March 23, 2020, and June 22, 2020, under Local Code T4.

 2          3.     The parties agree and stipulate, and request that the Court find the following:

 3                 a)      The government has represented that the discovery associated with this case and

 4          its related case includes full extractions from four cellphones of almost 100 gigabytes of data.

 5          All of this discovery has been either produced directly to counsel and/or made available for

 6          inspection and copying.

 7                 b)      Counsel for defendants desire additional time to review discovery and consult

 8          with their clients, which has been impeded by the present national health crisis.

 9                 c)      Counsel for defendants believe that failure to grant the above-requested

10          continuance would deny them the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 d)      The government does not object to the continuance.

13                 e)      In addition to the public health concerns cited by General Order 611 and

14          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

15          this case because counsel have been encouraged to telework and minimize personal contact to

16          the greatest extent possible. It will be difficult to avoid personal contact should the status

17          conference proceed.

18                 f)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of March 23, 2020 to June 22, 2020,

23          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24          because it results from a continuance granted by the Court at defendant’s request on the basis of

25          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26          of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 must commence.

 2         IT IS SO STIPULATED.

 3

 4
     Dated: March 18, 2020                              MCGREGOR W. SCOTT
 5                                                      United States Attorney
 6
                                                        /s/ LAURA D. WITHERS
 7                                                      LAURA D. WITHERS
                                                        Assistant United States Attorney
 8

 9
     Dated: March 18, 2020                              /s/ Richard Oberto
10                                                      RICHARD OBERTO
                                                        Counsel for Defendant
11                                                      ISAIAS HERRERA-ORTIZ
12

13

14
     Dated: March 18, 2020                              /s/ Roger Bonakdar
15                                                      ROGER BONAKDAR
                                                        Counsel for Defendant
16                                                      LUCAS LARA PORTILLO
17

18                                              ORDER
19         IT IS SO ORDERED that the 1st Status Conference is continued from March 23, 2020 to June
20 22, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
21 18 U.S.C.§ 3161(h)(7)(A), B(iv).
   IT IS SO ORDERED.
22

23     Dated:    March 18, 2020                          /s/ Barbara   A. McAuliffe        _
24                                                UNITED STATES MAGISTRATE JUDGE

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         4
30    PERIODS UNDER SPEEDY TRIAL ACT
